DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment field 01/07/2022 has been entered. Claims 7-8, 11, 13-14, 17, 20-22 have been amended, claims 1-6, 12 have been cancelled and new claims 25-27 have been added. Therefore, claims 7-11 and 13-27 are now pending in the application.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 7, 10-11, 13, 18 and 25-26  is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ramler et al. (US – 2010/0106385 A1).
As per claim 7, Ramler discloses Spring Brake Valve comprising:
wherein the trailer braking system is provided on a trailer that is configured to be towed by a tractor (pressurized air from a tractor is supplied from a tractor to the trailer reservoir and to the trailer spring brake in different filling modes, therefore, its obviously trailer towed by tractor, Abstract), the trailer control module including an electronic control unit, which is operable to receive a signal indicative of a braking demand from at least one electrical braking control circuit associated with the tractor (The hand operated control device may be separate from the trailer supply valve 18 or the trailer supply valve 18 may be modified to provide the user input. The user input 310 can be any signal that communicates a decision of the driver to the trailer spring valve, [0024], Fig: 2-3, 6) and to provide signals to a supply valve on the trailer (via 611, Fig: 6) and an exhaust valve on the trailer (606, with exhaust 619, Fig: 6), which control the supply of pressurised air from a reservoir (603, Fig: 8) to one or more trailer brake actuators (615, Fig: 6) through a service line on the trailer (617, Fig: 8) and a supply line on the trailer (706, Fig: 6, 8), wherein the electronic control unit is further operable to control an emergency line restrictor valve (606, [0034], Fig: 6) on the trailer which is, in turn, operable to control the flow of pressurised fluid from the reservoir to the supply line in the event of a drop in pressure in the service line, ([0029], [0034], Fig: 6, 8).

As per claim 10, Ramler discloses wherein the emergency line restrictor valve (606) is integral with the trailer control module (Fig: 6).
As per claim 11, Ramler discloses Spring Brake Valve comprising:
wherein the trailer braking system is provided on a trailer that is configured to be towed by a tractor (pressurized air from a tractor is supplied from a tractor to the trailer reservoir and to the trailer spring brake in different filling modes, therefore, it’s obviously trailer towed by tractor, Abstract), and wherein the trailer braking system includes a supply line on the trailer (via 601, Fig: 6) and a service line on the trailer (via 602, Fig: 6), each of which carries pressurised fluid, the trailer control module including an electronic control unit, which is operable to receive a signal indicative of a braking demand from at least one electrical braking control circuit associated with the tractor (The hand operated control device may be separate from the trailer supply valve 18 or the trailer supply valve 18 may be modified to provide the user input. The user input 310 can be any signal that communicates a decision of the driver to the trailer spring valve, [0024], Fig: 2-3, 6), wherein the electronic control unit is operable to provide an electrical signal to at least one trailer brake actuator on the trailer (615, Fig: 6) in response to a brake demand signal from a braking control associated with the tractor in the event of a drop in pressure in the service line which carries pressurised fluid to the trailer brake actuator ([0029], [0034], Fig: 6, 8).

Asper claim 13, Ramler discloses wherein the service line (616, Fig: 6, 8) and the supply line (620, Fig: 6, 8) are isolated from one another (by check valve 607, Fig: 6, 8).


As per claim 18, Ramler discloses a vehicle braking system including  the trailer control module [0029], [0034], Fig: 6, 8).

As per claim 25, Ramler discloses wherein the emergency line restrictor valve is operable in response to the electronic control unit to throttle the flow of pressurised fluid into an emergency line on the trailer in the event of a loss of pressure in the service line so that pressure drops in both the service line and the emergency line, to activate an emergency brake of the trailer (function of trailer brake, [0034] – [0041], Fig: 6-12).

As per claim 26, Ramler discloses wherein the electronic control unit functions to throttle the flow of pressurised fluid into an emergency line in the event of a loss of pressure in the service line that supplies pressurized fluid to the trailer brake actuator, so that pressure drops in both the service line and the emergency line, to activate an emergency brake of the trailer (function of trailer brake, [0034] – [0041], Fig: 6-12).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 8-9, 14-17, 19-24, and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ramler et al. (US – 2010/0106385 A1) as applied to claim 7 above, and further in view of Forster et al. (US – 2010/0237690 A1).
As per claim 8 and 9 Ramler discloses all the structural elements of the claimed invention but fails to explicitly disclose wherein the electronic control unit receives 
Forster discloses CAN communication [0042] but silent about the electronic control unit receives signals from the braking control circuit via a CANBUS connection (Claim 8) and the emergency line restrictor valve is communicable with the electronic control unit via a CANBUS connection (Claim 9).
The definition of CANBUS is “A Controller Area Network is  a robust vehicle bus standard designed to allow microcontrollers and devices to communicate with each other’s applications without a host computer”.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to use CAN since the examiner takes Official Notice of the equivalent of CANBUS and CAN for their use in the data transferring in electronic and computer system and the selection of any of these known equivalent to CANBUS would be within the level of ordinary skill in the art.

As per claim 14, Forster discloses wherein the drop in pressure in the service line renders the service line inoperative (In the event of a drop in the air pressure in the compressed air line 13 or at the compressed air reservoir outlet 14 below a predetermined threshold value, the connection between the compressed air control outlet 17 or compressed air line 16 and the compressed air line 15, and therefore the compressed air control inlets 21 and 22, can be shut off. In the event of the trailer being torn off, [0035]).


As per claim 15, Forster further discloses CAN communication [0042], but Ramler as modified by Forster fails to explicitly disclose wherein the electronic control unit provides the electrical signal to the brake actuator via a CANBUS connection.
The definition of CANBUS is “A Controller Area Network is  a robust vehicle bus standard designed to allow microcontrollers and devices to communicate with each other’s applications without a host computer”.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to use CAN since the examiner takes Official Notice of the equivalent of CANBUS and CAN for their use in the data transferring in electronic and computer system and the selection of any of these known equivalent to CANBUS would be within the level of ordinary skill in the art.

As per claim 16, Ramler discloses wherein the CANBUS connection follows the ISO11992 standard.
It would have been obvious to know that when CANBUS use in vehicle braking circuit require some standard item to the regulation of vehicle industries.

As per claim 17, Forster further discloses one or more pressure transducers (40-43, 82, Fig: 5) on the tracer operable to provide signals to the electronic control unit (45, Fig: 5)  which are indicative of the pressure in at least one of the service line (17, Fig: 5) and the supply line (14, Fig: 5), and to control at least one of the supply valve and the exhaust valve in response to signals received from the electronic control unit ([0063] – [0065], Fig: 5).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the spring brake valve arrangement of the Ramler to include the one or more pressure transducers on the tracer operable to provide signals to the electronic control unit which are indicative of the pressure in at least one of the service line and the supply line, and to control at least one of the supply valve and the exhaust valve in response to signals received from the electronic control unit as taught by Forester in order to control the trailer brake accurately and an anti-jackknifing brake can therefore be provided.

As per claim 19, Forster further discloses including a plurality of electrical braking circuits, each being independently operable.
Forester discloses anti-lock system (ABS, [0070], Fig: 5).
Therefore, to proper control anti-lock system brake must be independently control for anti-lock. Therefore, it’s obviously disclose a plurality of electrical braking circuits, each being independently operable.

Method claims 20-24 and 27 recite all limitations recited in claims 7-11 and 13-19 and therefore, reject under the same rationale.

Response to Arguments
Applicant’s arguments, see REMARK, filed 01/07/2022, with respect to the rejection(s) of claim(s) 7, 10-11 and 17-18 under 35 U.S.C. 102(a)(1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Ramler et al. (US – 2010/0106385 A1) and further in view of Forster et al. (US – 2010/0237690 A1).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAN M AUNG whose telephone number is (571)270-5792. The examiner can normally be reached 9:00 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAN M AUNG/Examiner, Art Unit 3657                                                                                                                                                                                                        
/Robert A. Siconolfi/Supervisory Patent Examiner, Art Unit 3657